DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on 7/15/2022.
Claims 16 – 30 are pending.
Claims 16 – 30 have been amended.

Allowable Subject Matter
Claims 16 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments have been fully considered and are persuasive.
Regarding Claim 16 – 30, same reasons of Action sent on 6/9/2022.

The closest references are found based on the updated search:
Redfern et al. (US 2020/0283112 A1) discloses a rotary position sensor disposed on the rotor for sensing a position of the rotor, the rotary position sensor employing a gear reduction so that a driven sensor gear never rotates more than one rotation (see claim 18).
McLaughlin et al. (US 2020/0032845 A1) suggests the plurality of sensors comprising: a first sensor and a second sensor, each sensor positioned to detect the radial position of the rotary shaft via the first target and transmit a radial position feedback signal, and a third sensor positioned to detect the axial position of the rotary shaft via the second target and transmit an axial position feedback signal (see claim 15).
Jackowski et al. (US 2018/0169868 A1) teaches a rotary position sensor mounted on a surface of the logic stage PCB, wherein the surface of the logic stage PCB faces a second surface of the power stage PCB opposite the first surface, wherein the power stage PCB is disposed between the motor and the logic stage PCB (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 16 and 25, therefore claims 16 – 30 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/30/2022